TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED JULY 3, 2014



                                       NO. 03-11-00891-CV


 Texas Commission on Environmental Quality; Bryan W. Shaw, in his official capacity as
   Chairman of the Texas Commission on Environmental Quality; Buddy Garcia and
Carlos Rubinstein, in their official capacity as Commissioners of the Texas Commission on
 Environmental Quality; Les Trobman in his official capacity as General Counsel for the
    Texas Commission on Environmental Quality; and TexCom Gulf Disposal, LLC,
                                         Appellants

                                                  v.

     Denbury Onshore, LLC; Montgomery County; City of Conroe; Nicky E. Dyer;
       Flora Harrell; Edgar Hoagland; Shirley Hoagland; James A. Langston, III;
 James Langston; Lois Nelson; Brian Rodel; Richard Ward; Edward A. (Art) Wilson; and
           Bank of America, N.A., Trustee for Sabine Royalty Trust, Appellees


         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
          REVERSED AND DISMISSED -- OPINION BY JUSTICE GOODWIN




This is an appeal from an interlocutory order signed by the trial court on December 13, 2011.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s interlocutory order.        Therefore, the Court reverses the trial court’s

interlocutory order and dismisses the claims brought by appellee Bank of America, N.A., Trustee

for Sabine Royalty Trust (“Sabine”) and the claims brought by the other appellees based upon an

alleged lack of proper notice to Sabine of the administrative proceeding. The appellees shall pay

all costs relating to this appeal, both in this Court and the court below.